 In the Matter Of NEBEL KNITTING COMPANY, INC.andAMERICANFEDERATION OF HOSIERY WORKERSCase No. R-1832ORDER PERMITTING WITHDRAWAL OF PETITIONAugust 13, 1940The Board, on May 24, 1940, having issued a Decision and Direc-tion of Election in the above-entitled case, and, on June 24, 1940,,having issued an Amendment to Direction of Election, and, there-after,American Federation- of HosieryWorkers having requestedpermission to withdraw its petition in the above-entitled case, andthe Board, on August 6, 1940, having given due notice that on August12, 1940, or as soon thereafter as might be convenient, it would per-mit the withdrawal of the said petition, unless sufficient cause to thecontrary should then appear, and no objections having been filed withthe Board,IT IS HEREBY ORDERED that the request of the petitioner for per-mission to withdraw its petition be, and it hereby is, granted, andthat the aforesaid case be, and it hereby is, closed.26 N. L. R. B., No. 58552